 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7
     LOUIS A. ALARCON,                            1:17-cv-01632-AWI-JDP (PC)
 8
                   Plaintiff,                     ORDER GRANTING PLAINTIFF’S
 9                                                REQUEST TO HAVE SETTLEMENT
           v.                                     CONFERENCE BY VIDEOCONFERENCE
10
     C. XOYOUDOM, et al.,                         (ECF No. 34)
11
                  Defendants.
12

13           Plaintiff has requested that he be allowed to participate by videoconference in the
14   settlement conference scheduled for October 2, 2019, at 10:00 a.m. (ECF No. 34.) Defendants
15   have informed the Court that they do not object to Plaintiff appearing by videoconference, that
16   videoconference is available where Plaintiff is currently incarcerated, at the R.J. Donovan
17   Correctional Facility, and that the necessary reservation has been made for Plaintiff to appear
18   via videoconference at the October 2, 2019, settlement conference. (ECF No. 36.) The Court
19   will therefore grant Plaintiff’s request.
20           IT IS ORDERED that Plaintiff may appear via videoconference for the settlement
21   conference set for October 2, 2019, at 10:00 a.m.
22

23
     IT IS SO ORDERED.

24
         Dated:     August 15, 2019                            /s/
25                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                     1
